Citation Nr: 0925824	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-15 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The Veteran had active service from October 1951 to July 
1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There has been no demonstration by competent and probative 
medical evidence of record that the Veteran's service-
connected disabilities, when evaluated in association with 
the Veteran's educational attainment and occupational 
experience, preclude all forms of substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
June 2006 and June 2008 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claim of  entitlement to TDIU.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence.

In addition, the June 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, a June 2008 VCAA 
notice letter provides the Veteran with all of the diagnostic 
codes and applicable information for his service-connected 
disabilities (except tinnitus, for which the Veteran is in 
receipt of the highest schedular rating assignable), 
including a description of the rating formulas for all 
possible schedular ratings under the relevant diagnostic 
codes.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular ratings, but 
also to obtain all schedular ratings above the disability 
evaluations that the RO had assigned.  The Court has stated 
that "[n]othing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  See Vazquez-Flores.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Although the notice requirements required by 
Dingess/Hartman and Vazquez-Flores were provided to the 
appellant after the initial adjudications, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue but has found nothing to suggest that there 
is any outstanding evidence with respect to the Veteran's 
claim.  

VA medical examinations were obtained with respect to the 
issue on appeal in September 2006 and August 2007.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the above VA examinations were 
adequate.  The reports of the September 2006 and August 2007 
examinations explicitly indicate that the Veteran's claims 
file was reviewed, it is noted that the reported medical 
history considered by this examiner was consistent with that 
contained in the claims folder.  Hence, consideration of the 
current disability status was made in view of the Veteran's 
medical history, as required by 38 C.F.R. §§ 4.1 and 4.2 
(2008).  Additionally, these VA examination reports reflect 
that subjective complaints were recorded, audiometric and 
mental status examinations were performed, and GAF scores 
were provided.  Accordingly, the Board finds that VA's duty 
to assist with respect to providing adequate VA examinations 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2008).  Unemployability associated with advancing 
age or nonservice-connected disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2008).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's service-connected disabilities are 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling; bilateral hearing loss, currently 
evaluated as 30 percent disabling; scars, fragment wounds of 
the left lower lip and chin, currently evaluated as 10 
percent disabling; and tinnitus, currently evaluated as 10 
percent disabling.  His combined service-connected disability 
rating is 60 percent.  

As such, he does not satisfy the percentage rating standards 
for individual unemployability benefits, although 
consideration to such benefits on an extra-schedular basis 
may be given.  In such an instance, the question then becomes 
whether the Veteran's service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage"), in view of the nature of his 
educational attainment and occupational experience.  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board concedes that the Veteran reported that he is 
unemployed, and that he last worked as a dock worker in 1994, 
a position he held from 1982.  In his TDIU claim, received in 
October 2005, the Veteran reported that he had not completed 
high school.  

However, the Board finds that the Veteran's service-connected 
disabilities do not prevent him from engaging in 
substantially gainful employment.  While the Board 
acknowledges the Veteran's contention that his service-
connected PTSD prevents him from working, the Board points 
out that the Veteran has not provided any objective medical 
evidence that the reason he is unable to perform employment 
duties is related to his service-connected PTSD, nor has he 
provided any evidence that he attempted to find employment 
elsewhere or sought any vocational training.  Furthermore, 
the Board points out that the evidence demonstrates that the 
Veteran remains fully capable of performing his activities of 
daily living.

On VA examination in September 2006, the Veteran's Global 
Assessment of Functioning (GAF) score was 61, when the 
diagnosis was PTSD.  A GAF score of 61 contemplates no worse 
than mild symptoms or some difficulty in social, occupational 
or school functioning, but generally functioning "pretty 
well."  See American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  With regard to his service-connected hearing loss, 
on VA examination in September 2006, the examiner noted that 
the veteran had been fitted with hearing aids.  It was opined 
that, based on the quality of the Veteran's present hearing 
aids, his overall hearing loss and his speech discrimination 
ability, the Veteran was more than able to become employed in 
most situations.  On VA examination in August 2007, the 
Veteran described his tinnitus as simply "bothersome."  
Although the Veteran's shell fragment wound scars of the left 
chin and lower lip were noted to be tender to palpation, and 
to have increased sensitivity to cold, on VA examination in 
September 2006, there has been no clinical demonstration, nor 
complaint by the Veteran, of any functional impairment 
associated with his shell fragment wound scars of the left 
chin and lower lip.  On VA examination in September 2006, the 
scars were described as only slightly disfiguring.  

Moreover, the Board notes that the Veteran has not received 
any outpatient treatment or hospitalizations for his service-
connected disabilities.  Likewise, there is no evidence that 
he has been rendered unable to obtain or maintain 
substantially gainful employment, consistent with his 
education and occupational experience, due to his service-
connected disorders.  To the contrary, neither the August 
2005, September 2006, nor August 2007 VA examiners found that 
the Veteran's service-connected disabilities rendered the 
Veteran unemployable.  In conclusion, for the reasons and 
bases discussed, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to a TDIU, 
so the benefit-of-the-doubt rule does not apply.  38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


